Moyer, C.J.,
dissenting. I respectfully dissent from the opinion of the majority because it ignores the plain meaning of R.C. 4123.519. This statute provides:
“Notice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the decision appealed from, and the fact that the appellant appeals therefrom.” (Emphasis added.)
The word “shall” has been consistently interpreted to make the provision in which it is contained mandatory, unless there appears a clear and unequivocal intent that it receive a construction other than its ordinary meaning. Dorrian v. Scioto Conserv. Dist. (1971), 27 Ohio St. 2d 102, 56 O.O. 2d 58, 271 N.E. 2d 834, paragraph one of the syllabus. See Anderson v. Hancock Cty. Bd. of Edn. (1941), 137 Ohio St. 578, 581, 19 O.O. 344, 345, 31 N.E. 2d 850, 853; State, ex rel. Ewing, v. Without a Stitch (1974), *1337 Ohio St. 2d 95, 103, 66 O.O. 2d 223, 228, 307 N.E. 2d 911, 917; Malloy v. Westlake (1977), 52 Ohio St. 2d 103, 106, 6 O.O. 3d 329, 330, 370 N.E. 2d 457, 459; State, ex rel. Hanley, v. Roberts (1985), 17 Ohio St. 3d 1, 7, 17 OBR 1, 6, 476 N.E. 2d 1019, 1024. The majority opinion cites no provision that reveals a clear and unequivocal legislative intent that a different construction be given to the word “shall.”
As stated by this court in State, ex rel. City Iron Works, Inc., v. Indus. Comm. (1977), 52 Ohio St. 2d 1, 4, 6 O.O. 3d 37, 38, 368 N.E. 2d 291, 293:
“* * * One cardinal rule of statutory construction is that the ‘court must look to the statute itself to determine legislative intent, and if such intent is clearly expressed therein, the statute may not be restricted, constricted, qualified, narrowed, enlarged or abridged.’ Wachendorf v. Shaver (1948), 149 Ohio St. 231 [36 O.O. 554], paragraph five of the syllabus.”
The General Assembly has the constitutional authority to establish the procedural requirements that must be followed by an employer or an employee when either appeals an order of the Industrial Commission or a regional board of review to a common pleas court. R.C. 4123.519 manifests the clear intent that a notice of appeal must state certain basic facts that give the nonappealing party the notice that it needs to respond to the appeal. While I agree that application of the statute should not be inflexible, as was recognized in Mullins v. Whiteway Mfg. Co. (1984), 15 Ohio St. 3d 18, 15 OBR 15, 471 N.E. 2d 1383, and Wells v. Chrysler Corp. (1984), 15 Ohio St. 3d 21, 15 OBR 18, 472 N.E. 2d 331, the facts in this case are clearly distinguishable from the facts in those cases.
The majority has held under the facts of the instant case that an employer or employee filing an appeal in the common pleas court under R.C. 4123.519 is no longer required to notify the other party whether it is appealing from a decision of the Industrial Commission or the regional board of review or the date of such decision. In fact, under the majority’s holding, it is acceptable for an appellant, in his notice of appeal, to expressly give the other party totally inaccurate information that omits two elements necessary to notify the other party as to what is being appealed. The holding of the majority has the effect of saying to all those who practice workers’ compensation law that if you wish to appeal an order of the board of review or the commission to the common pleas court pursuant to R.C. 4123.519, you need only state the name of the party and the fact that you are appealing some decision of an agency from which an appeal may be taken pursuant to the Revised Code. The General Assembly has seen the wisdom in clearly setting forth the basic elements of notice that are particularly necessary in an area of administrative law where numerous orders and decisions are frequently produced by different agencies in one case. In our haste to produce our own sense of equity, we should not subvert the product of such common-sense wisdom.
I would affirm the judgment of the court of appeals.
Resnick and Wright, JJ., concur in the foregoing dissenting opinion.